--------------------------------------------------------------------------------

Exhibit 10.60
 
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is being made and
entered into this 30 day of January, 2014 by and between Roy Truett (“Employee”)
and MANNATECH, INCORPORATED (“Company”).
 
R E C I T A L S:
 
WHEREAS, Employee and the Company are the current parties to an Employment
Agreement dated March 4, 2013 whereby Employee has been employed by the Company
as its President of International and Chief Operating Officer (the “Employment
Agreement”);
 
WHEREAS, Employee voluntarily resigned his position with the Company on January
28, 2014;
 
WHEREAS, Employee’s last day with the Company is January 31, 2014.
 
WHEREAS, Employee and the Company desire to resolve any and all potential
disputes or claims arising from or in any way connected with his employment with
and separation from the Company; and
 
WHEREAS, the Company and Employee have determined that it is in their respective
best interest to enter into this Agreement on the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, including the recitals set forth above, the receipt and sufficiency
of which is hereby acknowledged, the parties to this Agreement agree as follows.
 
1.            Release of Employee’s Non-compete Obligations.  In exchange for
Employee’s execution of this Agreement and Employee’s release of claims against
the Releasees (as defined in Paragraph 3), the parties agree that the Company
hereby releases Employee from the post-employment non-compete obligations in
Section 6.3.b. of the Employment Agreement.
 
2.            Non-Solicitation Obligations Remain.  Notwithstanding the release
of obligations noted in Paragraph 1, the parties hereby agree that the
post-employment non-solicitation obligations in Sections 6.3.c. and 6.3.d.
remain in effect and the Company in no way releases Employee from those
obligations. For the avoidance of doubt, the parties agree that the Company’s
independent distributors, referred to as “Associates” by the Company, are
included in Sections 6.3.c. along with “Customers” and “Prospects.”
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 

Page 1

--------------------------------------------------------------------------------

3.            Employee’s Release of Company.
 
a.            General Release.  In consideration of the release  described above
in Paragraph 1and as a material inducement for the Company to enter into this
Agreement, Employee does hereby agree to release and forever discharge the
Company, and all of its respective current and former parent corporations,
subsidiaries, affiliates, predecessors, successors, divisions, other related
entities, assigns, agents, attorneys, officers, directors, employees and all of
their respective current and former parent corporations, subsidiaries,
affiliates, predecessors, successors, divisions, other related entities,
assigns, agents, attorneys, officers, directors, employees, and heirs (referred
to herein as “Releasees”) from any and all claims, complaints, liabilities or
obligations of any kind whatsoever, whether known or unknown, arising in tort or
contract, which Employee may have, now has, or has ever had arising from the
Employment Agreement, Employee’s employment with the Company, or the termination
of that employment, or any other matter or event which may have occurred as of
the date this Agreement is executed by the Company and Employee (“Released
Claims”).  Employee understands and agrees that the Released Claims include, but
are not limited to, any and all claims, complaints, liabilities or obligations
under applicable international, federal, state or local law, including but not
limited to, Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act (“ADEA”), and the Older Worker Benefit Protection Act (“OWBPA”),
and any federal, state, local, or municipal whistleblower protection or
anti-retaliation statute or ordinance.
 
b.            Waiver of Right to Bring Released Claims.  Employee further agrees
not to bring any Released Claims against the Releasees, either individually or
collectively; provided however, that Employee retains the right to challenge the
validity of the release of Employee’s ADEA claims under this Agreement,
including the knowing and voluntary nature of the ADEA release under the OWBPA. 
Nothing in this Paragraph 3(b) shall interfere with Employee’s right to file a
charge with, or cooperate or participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”) or other
federal or state regulatory or law enforcement agency.  However, the
consideration provided to Employee in this Agreement shall be the sole relief
provided for the Released Claims and Employee will not be entitled to recover
and Employee agrees to waive any monetary benefits or recover against the
Releasees in connection with any such charge or proceeding without regard to who
has brought such charge or proceeding.
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 

Page 2

--------------------------------------------------------------------------------

4.            Defense.  Employee understands and agrees that this Agreement may
be asserted as a full and complete defense to, and may be used as the basis for
an injunction against any action, lawsuit, charge, or any other claim
instituted, prosecuted, maintained, or attempted by Employee in violation of
this Agreement and consistent with applicable law(s).  This Agreement shall be
binding on Employee, Employee’s spouse, heirs, successors, and assigns, and
inure to the benefit of the Releasees.
 
5.            Confidentiality.  Employee agrees that all terms and conditions
contained herein are to remain strictly confidential and cannot be disclosed to
anyone other than Employee’s attorneys, spouse, and accountant who shall be
advised of this provision and agree to it before any disclosure to them is
made.  The confidentiality of the terms and conditions contained herein is part
of the consideration inducing the Company to enter into this Agreement.  In the
event Employee or Employee’s spouse, attorneys, or accountant breach the
promises contained in this Paragraph 5, the Company shall withdraw its release
contained in Paragraph 1 of this Agreement and Employee shall be liable for any
damages, including any attorneys’ fees and costs incurred.  Any such action
permitted to the Company by the foregoing, however, shall not affect or impair
any of Employee’s obligations or promises made pursuant to this Agreement
including, without limitation, the release of claims in Paragraph 3 above.
 
6.            Mutual Non‑Disparagement.  Employee understands and agrees that
subsequent to the execution of this Agreement, Employee will not verbally or in
writing criticize, disparage, deprecate, derogate, discredit, or vilify the
Company, its employees, officers, directors, policies, products, or procedures. 
In the event Employee breaches the promises contained in this Paragraph 6, the
Company shall hold Employee liable for any damages incurred by Company including
any attorneys’ fees and costs incurred.  Any such action permitted to the
Company by the foregoing, however, shall not affect or impair any of Employee’s
obligations or promises made pursuant to this Agreement including, without
limitation, the release of claims in Paragraph 3 above.  The Company agrees that
should a prospective employer contact it seeking a reference on Employee, only
dates of employment and last position held will be provided.
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 

Page 3

--------------------------------------------------------------------------------

7.            Indemnification.  Employee understands and agrees that if Employee
breaks any of the promises made in this Agreement by disparaging Company or
filing a lawsuit or any other claim based on the matters released as part of
this Agreement, Employee will pay for all costs incurred by any of the Releasees
in defending against such disparagement, lawsuit or claim.  Should the Company
later learn that Employee made a representation in this Agreement which was
false at the time it was made, Employee shall be responsible for all costs
incurred by any of the other Releasees as a result.  Costs will include
reasonable attorneys’ fees.  Any such action permitted to the Company by the
foregoing, however, shall not affect or impair any of Employee’s obligations or
promises made pursuant to this Agreement including, without limitation, the
release of claims in Paragraph 3 above.
 
8.            Arbitration.  Any dispute regarding any aspect of this Agreement
or any act which allegedly has or would violate any provision of this Agreement
(“Arbitrable Dispute”) will be submitted to arbitration in Dallas County before
an experienced arbitrator licensed to practice law in the State of Texas and
selected in accordance with the Model Employment Arbitration Procedures of the
American Arbitration Association, as the exclusive remedy for such claim or
dispute.  Should any party to this Agreement hereafter institute any legal
action or administrative proceeding against the other with respect to any
claim(s) released by this Agreement or pursue any Arbitrable Dispute by any
method other than said arbitration, the responding party shall be entitled to
recover from the initiating party all damages, costs, expenses, and attorneys’
fees incurred as a result of such action.
 
9.            No Admissions.  It is expressly understood and agreed that the
terms hereof are contractual and not merely recitals and that the agreements
herein contained and the consideration transferred is to compromise doubtful and
disputed claims, avoid litigation, and buy peace, and that no payments made, nor
releases, nor other consideration given shall be construed as an admission of
liability, all liability being expressly denied.
 
10.         Entire Agreement.  It is further understood and agreed that this
Agreement contains the entire agreement between the parties and supersedes any
and all prior agreements, arrangements, or understandings between the parties
related to Employee’s resignation from the Company.  The parties acknowledge and
agree that this Agreement in no way releases either party from their
post-termination obligations contained in the Employment Agreement (other than
those set forth in Paragraph 1above) or any other provisions of the Employment
Agreement that are intended to survive termination of the Employment Agreement.
No oral understandings, statements, promises, or inducements contrary to the
terms of this Agreement exist.  This Agreement cannot be changed or terminated
orally.
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 

Page 4

--------------------------------------------------------------------------------

11.         Assignment.  Employee warrants that no claims, demands, damages,
actions, causes of action, or suits in equity, hereby released, have been filed,
asserted, or assigned to a third party.
 
12.         Waiver Rights.  Employee warrants and affirms that Employee has read
this Agreement and fully understands it to be a compromise and settlement and
release of all claims, known or unknown, present or future, that Employee has or
may have against any of the Releasees arising out of the employment with the
Company or separation therefrom.  Employee warrants that Employee is legally
competent to execute this Agreement and has been given forty-five (45) days
after the date this Agreement is given to Employee, said date being January ___,
2014, to consider and review the Agreement’s terms and sign and deliver the
signed copy of this Agreement to Company (although Employee may choose to sign
and deliver the Agreement sooner).  Employee understands that Employee has the
right to have this Agreement reviewed by an attorney at Employee’s expense, and
that Employee may revoke this Agreement, but only may do so in writing within
seven (7) days of Employee’s execution of this Agreement, in which case the
release referenced in Paragraph 1 will be revoked.
 
13.         Communications with the Company.  Employee agrees to direct all
communications with the Company concerning Company business, Confidential
Information, and/or Employee’s employment and separation from the Company
(referred to herein as “Company Business”) to the Chief Executive Officer
(“CEO”), or his designee  or the Director of Human Resources (“Director”) or her
designee and not to communicate with any Company employee, or any Associate, or
outside counsel concerning Company Business unless Employee is expressly
directed to do so by the CEO or Director  or their respective designees.  If
Employee is contacted by any Company employee or Associate, other than the
Director or Designee, or as specifically directed by the Director or Designee
concerning Company Business, Employee agrees to immediately notify the Director
via email to sbowen@mannatech.com or the CEO via email to rsinnott@mannatech.com
or as otherwise directed by the Director or CEO.  This paragraph 13 does not
apply to limited communications by Employee with employees or Associates of the
Company during their off-duty time unrelated to the Company or Company Business.
 
14.         Governing Law.  This Agreement shall be construed and enforced under
the laws of the State of Texas.
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 

Page 5

--------------------------------------------------------------------------------

15.            Voluntary Agreement.  The parties to this Agreement represent
that they have the advice and counsel of their own attorney, if deemed
necessary, and that they are relying upon their own and their attorneys’
judgment, belief and knowledge with respect to the nature, extent and duration
of their claims, to the extent such counsel has been provided.  Employee
executes this Agreement voluntarily, without duress or coercion of any sort
whatsoever.


EMPLOYEE
 
MANNATECH, INCORPORATED
 
 
 
/s/ Roy Truett
 
By:
/s/ Sarah R Bowen
ROY TRUETT
 
 
 
 
 
Date:
1/30/14
 
Date:
2/3/14

 
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 

Page 6

--------------------------------------------------------------------------------